IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                            SEPTEMBER 1998 SESSION
                                                         FILED
                                                          October 23, 1998

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
KEITH A. GUY,                         )
                                      )   C.C.A. No. 02C01-9712-CC-00478
             Appellant,               )
                                      )   Madison County
V.                                    )
                                      )   Honorable Franklin Murchison, Judge
STATE OF TENNESSEE,                   )
                                      )
             Appellee.                )   (Post-Conviction)



FOR THE APPELLANT:                        FOR THE APPELLEE:

C. Michael Robbins                        John Knox Walkup
Attorney at Law                           Attorney General & Reporter
46 North Third Street, Suite 719
Memphis, TN 38103                         Georgia Blythe Felner
                                          Counsel for the State
George Morton Googe                       425 Fifth Avenue North
District Public Defender                  Nashville, TN 37243-0493

Vanessa D. King                           James G. (Jerry) Woodall
Assistant Public Defender                 District Attorney General
227 West Baltimore Street
Jackson, TN 38301                         Al Earls and
(at trial)                                Don Allen
                                          Assistant District Attorneys General
                                          P.O. Box 2825
                                          Jackson, TN 38302




OPINION FILED:____________________



AFFIRMED


PAUL G. SUMMERS,
Judge
                                       OPINION



              The petitioner pled guilty to four counts of aggravated robbery, two

counts of attempted aggravated robbery, and four counts of conspiracy to commit

aggravated robbery. He received an effective thirty-year sentence for these crimes

pursuant to his plea bargain. The petitioner took no direct appeal from his convictions

or sentences but filed for post-conviction relief, alleging that his guilty plea was the

result of ineffective assistance of counsel. After hearing the petitioner's testimony, the

hearing court below granted the state's motion to dismiss and denied relief. Upon our

review of the record, we affirm the court’s judgment.



              In post-conviction relief proceedings the petitioner has the burden of

proving the allegations in his petition by clear and convincing evidence. T.C.A. § 40-

30-210(f) (1997). Furthermore, the factual findings of the trial court in hearings “are

conclusive on appeal unless the evidence preponderates against the judgment.”

State v. Buford, 666 S.W.2d 473, 475 (Tenn. Crim. App. 1983).



              In reviewing the petitioner’s Sixth Amendment claim of ineffective

assistance of counsel, this Court must determine whether the advice given or services

rendered by the attorney are within the range of competence demanded of attorneys

in criminal cases. Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To prevail on

a claim of ineffective counsel, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness” and that this performance

prejudiced the defense. There must be a reasonable probability that but for counsel’s

error the result of the proceeding would have been different. Strickland v.

Washington, 466 U.S. 668, 687-88, 692, 694 (1984); Best v. State, 708 S.W.2d 421,



                                             2
422 (Tenn. Crim. App. 1985). To satisfy the requirement of prejudice in this case, the

petitioner would have had to demonstrate a reasonable probability that, but for

counsel’s errors, he would not have pled guilty and would have insisted on going to

trial. See Hill v. Lockart, 474 U.S. 52, 59 (1985); Bankston v. State, 815 S.W.2d 213,

215 (Tenn. Crim. App. 1991).



              The court below found the petitioner's allegations of ineffective

assistance “just vague, indefinite, uncertain.” We agree. The petitioner testified that

his trial counsel “could have give[n] [me] a better job” but admitted that he had

confessed his crimes to the police and that he received the exact sentence to which

he agreed. The petitioner's allegations are without merit. The petitioner has failed to

carry his burden of proving that his lawyer was ineffective.




                                          ____________________________________
                                          PAUL G. SUMMERS, Judge


                                            3
CONCUR:




_____________________________
DAVID H. WELLES, Judge




_____________________________
JOE G. RILEY, Judge




                                4